        Case 1:18-cv-03455-NG-ST Document 16 Filed 12/10/18 Page 1 of 2 PageID #: 54




                                           THE CITY OF NEW YORK                                    Shawna C. MacLeod
                                                                                          Assistant Corporation Counsel
ZACHARY W. CARTER                         LAW DEPARTMENT                                          Phone: (212) 356-3187
Corporation Counsel                           100 CHURCH STREET                                     Fax: (212) 356-2439
                                              NEW YORK, NY 10007                                 smacleod@law.nyc.gov


                                                                   December 10, 2018
       By ECF

       Honorable Steven L. Tiscione
       United States Magistrate Judge
       United States District Court
       Eastern District of New York
       225 Cadman Plaza East
       Brooklyn, New York 11201

                      Re: David Arkorful v. New York City Department of Education
                          18 Civ. 3455 (NG) (SLT)

       Dear Magistrate Judge Tiscione:

                    I write to respectfully respond to the Court’s order dated December 10, 2018,
       which noted that “there are two attorneys of record for the Defendant,” and directed the
       Defendant to “explain why neither counsel who have filed notices of appearance for the
       Defendant cannot appear for the December 18th conference.”

                       The attorney who initially filed a notice of appearance for Defendant, Alana
       Sisnett, is no longer an employee of the New York City Law Department, and I believe Ms.
       Sisnett now resides in the District of Columbia. Upon Ms. Sisnett’s departure from the New
       York City Law Department, I was assigned to defend the case on behalf of Defendant, and I am
       the sole attorney in our office responsible for defending this case. 1

                       Because I am the only person in this office defending this case on behalf of the
       New York City Department of Education, for the reasons stated in the letter I submitted to the
       Court earlier today, I respectfully request that the initial settlement conference currently
       scheduled for December 18, 2018, be adjourned until January 11, 2019, or another date in
       January that is convenient for the Court.

       1
         I apologize for any confusion, and, in hindsight, should have made clear in the letter I
       submitted to the Court earlier today that I had taken over the defense of this case from Ms.
       Sisnett. I will endeavor to have Ms. Sisnett’s name removed as counsel for Defendant.
Case 1:18-cv-03455-NG-ST Document 16 Filed 12/10/18 Page 2 of 2 PageID #: 55



             I thank the Court for consideration of this request and apologize for any
confusion.

                                                    Respectfully submitted,
                                                    /s/ Shawna C. MacLeod
                                                    Shawna C. MacLeod
                                                    Assistant Corporation Counsel


C:     Noah A. Kinigstein, Esq. (By ECF)
       Attorney for Plaintiff
       315 Broadway, Suite 200
       New York, New York 10007
       nakasequal@aol.com
